Case 2:19-mj-30511-DUTY ECF No.1 filed 09/26/19 PagelD.1 Page1of2

po
UNITED STATES DISTRICT COURT ~* Kp g
?

EASTERN DISTRICT OF MICHIGAN ° &
SOUTHERN DIVISION gS Oy »
UNITED STATES OF AMERICA, “Crees /
A>

Plaintiff Case: 2:19-mj-30511

Vv. Judge: Unassigned,
| Filed: 09-26-2019
AAD et StYmore USA v JIMERSON (MAW)
JSimMEeRSON
Defendant.

 

GOVERNMENT’S PETITION
FOR TRANSFER OF DEFENDANT TO
ANOTHER DISTRICT AND SUPPORTING BRIEF
Pursuant to Rute 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

pee A MELSON , to answer to charges pending in another federal
district, and states:

o!4

1. On Stpbemiv Ay? defendant was arrested/appeared voluntarily

in the Eastern District Michigan in connection with a federal arrest warrant issued in the

Southern District of Login based ona
Supeused Velrase-

winlaken of efendant is charged in that district with violation of
Supe ged _wlrase.

2. Rule 5 requires this Court to determine whether defendant is the person
named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).
Case 2:19-mj-30511-DUTY ECF No.1 filed 09/26/19 PagelD.2 Page 2 of 2

WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

Dated:

G-2G- 17

Respectfully submitted,

MATTHEW J. SCHNEIDER
United States Attorney

ALA WOONNARD
ssistant U.S. Attorney

211 W. Fort Street, Suite 2001
Detroit, Ml 48226
(313) 226-9100
